Title: To James Madison from William C. C. Claiborne, 30 July 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 30 July 1805, New Orleans. “I have this day drawn upon you in favor of Captain Daniel Carmick for 180 Dollars, payable at five days Sight; Captain Carmick was the Bearer of Dispatches from me to Governor Folch, upon the Subject of the Post Route through West Florida; and I promised to defray his expences. I would willingly have paid this charge out of the Fund appropriated for the contingent expences of this Government; but that fund is so limitted that I fear, it will not meet the expenditures which must necessarily be made within the Territory. I had at one time Supposed that the receipt of Captain Carmick might be exhibited as a voucher in the Settlement of my accounts at the War Office. But upon reflection, it appeared to fall more properly under the Head of Foreign expenditures, and therefore chargeable to your department. Captain Carmick’s receipt is herewith enclosed as my Voucher [not found].”
        